Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 13, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Upton et al. (U.S. Patent 6,141,037, hereinafter “Upton”) and in further views of Horn (U.S. Publication 2006/0183993).
As to claim 2 in particular, Upton discloses a wireless endoscopic camera system, comprising:
a surgical endoscope (7) in 5/61 and Fig. 1 for viewing tissue within a patient;
an imager “solid state imager” in 5/63-64 and 1/18-22 for converting as described in 7/26-30 an optical image viewed by the endoscope into digital image data “electronic images” in 6/21-22 via (32) and (32a) in 5/65-67 as described in 5/24-29;
a processor (1) in 6/14 for processing the digital image data;
a transmitter (201) in 6/16 for establishing at least one wireless link to a remote receiver (210) in 6/16 and conveying the processed digital image data over the at least one wireless link; and
a plurality of antennas (203, 205) in 6/16-17 of a camera head (3) in 5/60
As to claim 13 in particular, Upton discloses a method of wirelessly conveying endoscopic images from a surgical endoscope (7) in 5/61 and Fig. 1 to a remote receiver (210) in 6/16, the method comprising:
viewing tissue within a patient utilizing the endoscope;
converting as described in 7/26-30 via “solid state imager” in 5/63-64 and 1/18-22 an optical image of the tissue viewed by the endoscope into digital image data “electronic images” in 6/21-22 via (32) and (32a) in 5/65-67 as described in 5/24-29;
processing the digital image data via (1) in 6/14;
establishing at least one wireless link to the remote receiver and conveying the processed digital image data over the at least one wireless link via (201) in 6/16; and
transmitting the digital image data over the at least one wireless link to the remote receiver using at least one of a plurality of antennas (203, 205) in 6/16-17 of a camera head (3) in 5/60.
As to claims 2-23, although the plurality of antennas of Upton are “of a camera head” in that under broadest reasonable interpretation they are associated with the camera head. However in order to expedite prosecution it is noted that Horn teaches a related capsule endoscope that a plurality of antennas transmitting antennas (120, 130) in [0038] and Fig. 3 communicate with a plurality of receiving antennas (10a-10z) in [0036] and Fig. 2 according to signal strength such that data is split and transferred among multiple transmitting and receiving antennas. It would have been obvious to one of ordinary skill in the art to provide the apparatus and method of wirelessly conveying endoscopic images taught by Upton with a plurality of both transmitting and receiving antennas as taught by Horn in order to fulfill the same function with predictable results and to maximize signal to noise ratio (Horn, [0036]).  
As to claim 22, Upton discloses the method of claim 13, further comprising wirelessly transmitting the digital image data from the endoscope to the camera head as shown in Figs. 1 and 2.

Claims 3 and 14 are Upton and Horn and in further views of Uchiyama (U.S. Publication 2004/0242962).
As to claims 3 and 14, Upton does not specifically disclose compressing the digital image data one image frame at a time. Uchiyama teaches compressing digital image data one image frame at a time, with the compression of each image frame of data occurring independently of any other image frames of data in [0055] and [0111]-[0112] such that expansion processing is performed described in [0058]. It would have been obvious to one of ordinary skill in the art to provide the camera system and a method of wirelessly conveying endoscopic images taught by Upton with compression and expansion processing as taught in Uchiyama’s method of wirelessly conveying endoscopic images in order to fulfill the same function with predictable results while improving the rate of images transferred over time.

Claims 4-10 and 15-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Upton, Horn and Uchiyama and in further views of Lu (U.S. Publication 2007/0142703).
As to claims 4-10 and 15-21, Upton does not specifically disclose a compression algorithm.  Uchiyama is similarly applied relative to claims 3 and 14 above. Lu teaches dynamic image compression in [0015]-[0020] including JPEG2000 are known in the art in [0018] wherein JPEG is a dynamic compression as well as capably both a lossy and lossless compression with image cutting in [0048] and compression rate adjustment in [0049]. Therefore a lossy compression algorithm is used by default as well as a lossless compression algorithm is used upon a request from a user to specifically capture an image. It would have been obvious to one of ordinary skill in the art to provide the camera system and method of wirelessly conveying endoscopic images taught by Upton with compression processing means as taught by Lu as equivalent data compression means known in the art for achieving the same function with predictable results.
As to claims 5, 9, 16, and 20 in particular, Lu teaches that JPEG2000 can be dynamically adjusted to compensate for, or in response to a detected quality of the at least one wireless link “low transfer rate of images and excessive power consumption” in [0018] and [0048]-[0049].
As to claims 6 and 17 in particular, Lu teaches that progressively encoded bit stream of data that can be converted into a first endoscopic image having a first resolution, and a second endoscopic image equivalent to the first endoscopic image but having a second resolution that is different than the first resolution is a byproduct of dynamic compression in [0015]-[0020] and [0049]
As to claims 7 and 18 in particular, Lu teaches that for each frame of the digital image data, select digital image data representing a default quality image is first conveyed to the remote receiver, then additional digital image data is utilized to create a higher quality image that is conveyed to the remote receiver in [0015]-[0020] and [0049].
As to claims 8 and 19 in particular, Lu teaches that wherein the processor is configured to, for any one frame of the digital image data, compress a first region of the frame at a first level, while a second region of the frame is compressed at a second level different than the first level in [0015]-[0020] and [0048].
As to claims 10 and 21 in particular, Lu teaches that wherein the at least one wireless link is configured into multiple sub-channels of varying reliability, with select portions of a digital image data stream being conveyed over a first sub-channel having high reliability, while remaining portions of the digital image data stream are conveyed over one or more second sub-channels having lower reliability in [0015]-[0020] and [0048]-[0049].

Claims 11, 12, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Upton and Horn and in further views of Nishimura (U.S. Patent 5,667,474).
As to claims 11, 12, and 23, Upton does not specifically disclose a sequence of light pulses. Nishimura teaches that infrared and light pulses are used for image transmission in 2/31-50 as an equivalent. It would have been obvious to one of ordinary skill in the art to provide the camera system and method of wirelessly conveying endoscopic images taught by Upton and Horn with light pulse transmission for achieving the same function of equivalent image data transmission with predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795